Citation Nr: 0031491	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for a scar, residual, 
laceration, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO), continued the 
noncompensable evaluation assigned the veteran's residual 
scar of the left knee.


REMAND


The veteran asserts that the evaluation currently assigned 
residuals of his left knee laceration should be increased to 
reflect more accurately the severity of his left knee 
symptomatology.  A review of the record reveals that 
additional evidentiary development by the RO is necessary 
before the Board can decide the veteran's claim.

In 1966, while serving on active duty, the veteran sustained 
multiple lacerations and abrasions on his face and knees when 
he was involved in an altercation.  This injury necessitated 
suturing of the left knee.  In July 1983, the veteran filed a 
claim for service connection for wounds of the left knee, 
face and hands.  In September 1983, the RO granted this 
claim, in part, by awarding the veteran service connection 
and assigning him a noncompensable evaluation for "scar, 
residual, laceration, left knee."  At present, the sole 
residual of the in-service injury for which the veteran is 
service connected is a scar.  

At a hearing held before the undersigned Veterans Law Judge 
in November 1999, the veteran testified that he feels pain 
and has occasional puffiness at the site of his left knee 
scar.  He also testified that he suffers other residuals of 
the in-service injury, including buckling, popping and 
cramping of the knee and scraping underneath the skin.  
According to his representative, these residuals should be 
considered part of the veteran's service-connected left knee 
disability.  The 1998 VA examination report confirms that the 
veteran exhibits left knee symptomatology apart from that 
related to his scars; however, the report does not indicate 
whether this symptomatology represents residuals of the 
previously noted in-service injury and should be considered 
part of the veteran's service-connected left knee disability.  
The Board agrees with the veteran's representative that a 
medical opinion is needed to clarify this matter.

In addition, the Board believes that this opinion should be 
obtained from an examiner during a VA examination.  The 
veteran last underwent a VA examination in October 1998, and 
since that time, he has consistently indicated that his left 
knee disability has worsened.  To evaluate fairly the current 
level of impairment caused by the veteran's service-connected 
left knee disability, a more recent, comprehensive VA 
examination by an appropriate specialist is needed.  If, 
during the examination, the VA examiner determines that the 
veteran exhibits musculoskeletal symptomatology (or any other 
non-scar symptomatology) that is related to the in-service 
injury, he should so state in his report.  He should then 
indicate whether the veteran has pain on motion of the left 
knee, and if so, discuss with specificity the effects of that 
pain on the veteran's ability to function. 

Finally, there are pertinent records of the veteran's left 
knee treatment that are missing from the claims file and thus 
need to be obtained.  For instance, during the November 1999 
hearing, the veteran indicated that he had been receiving 
treatment, including physical therapy, at the Lewis Stokes VA 
Medical Center (formerly the VA Medical Center at Wade Park).  
He also indicated that, within the last year, he had seen 
private physicians and been x-rayed through his HMO, Kaiser, 
and that he was scheduled to be seen by an orthopedist.  As 
the Board cannot make a determination in this case without 
knowing the current level of impairment caused by the 
veteran's service-connected left knee disability, the RO 
should endeavor to secure records of all of the treatment 
reported as well as any other outstanding, pertinent records 
of the veteran's left knee treatment.

In the course of this appeal, the laws pertaining to well-
grounded claims were eliminated and new provisions enacted 
which redefine the VA duty to provide the veteran with 
assistance in developing his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(2000).  In view of the foregoing, it is the Board's opinion 
that the above issue should be returned to the RO to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
prior to any further appellate review.  Specifically, the RO 
must afford the veteran a VA examination and obtain 
additional VA treatment records and identified private 
records.  The RO is further requested to review the entire 
file and undertake any development necessary to comply with 
the Veterans Claims Assistance Act of 2000.

This case is REMANDED to the RO for the following 
development:

1.  The RO should request the veteran to 
identify all sources of medical treatment 
received for his service-connected left 
knee disability, VA and private, and to 
furnish signed authorizations for release 
of all medical records held by the 
private sources identified.  The RO 
should then obtain and associate with the 
veteran's claims file copies of the 
medical records held by all sources 
identified, and which are not currently 
of record, including those located at the 
Lewis Stokes VA Medical Center.

2.  The RO should afford the veteran a 
comprehensive VA orthopedic examination 
by an orthopedist who has not previously 
examined the veteran for the purpose of 
ascertaining the severity of his service-
connected left knee disability.  Prior to 
the examination, the RO should provide 
the claims file, to include the medical 
records obtained pursuant to instruction 
#1 and a copy of this Remand, to the 
examiner for review.  Thereafter, the 
examiner should: (1) conduct a thorough 
evaluation, including all studies and 
tests deemed necessary; (2) list all 
objective findings related solely to the 
veteran's service-connected left knee 
scar; (3) indicate whether the veteran 
has other left knee symptomatology that 
is related to his 1966 in-service injury; 
(4) determine the level of impairment 
caused by all service-related left knee 
symptoms (utilizing the nomenclature of 
the rating schedule); and (5) if he or 
she finds service-related musculoskeletal 
symptomatology, specify whether the 
veteran has functional loss or weakness 
of the left knee due to an objective 
demonstration of pain upon movement, 
weakened movement, excess fatigability, 
or incoordination, and whether pain could 
significantly limit his functional 
ability during flare-ups or with repeated 
use of the affected joints over a period 
of time.  The examiner should include 
detailed rationale for all opinions 
expressed. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO also is 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record.  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto before the claim is 
returned to the Board for further 
appellate review.


The purpose of this REMAND is to obtain additional 
information and no inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any evidence and argument he wishes to have considered 
in connection with his claim; however, he is not required to 
act until he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 373 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


